        Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

HENRY RAY CAMPBELL,                         )
                                            )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   CIVIL ACTION NO. 5:20-CV-360 (MTT)
                                            )
ADVANCED CORE CONCEPTS, LLC,                )
                                            )
                                            )
                Defendant.                  )
 __________________                         )


                                        ORDER

      Defendant Advanced Core Concepts, LLC (“ACC”) has moved to dismiss Plaintiff

Henry Ray Campbell’s complaint. Doc. 4. The motion required the Court to consider

matters outside of the pleadings, so the Court converted ACC’s motion to one for

summary judgment and ordered the parties to file supplemental briefs. Doc. 9.

Because res judicata bars Campbell’s claim, ACC’s motion (Doc. 4) is GRANTED, and

Campbell’s complaint is DISMISSED with prejudice.

                                   I. BACKGROUND

      Campbell again alleges that he was the victim of illegal retaliation when ACC

terminated his employment on December 13, 2017. Doc. 1 at 7. Campbell alleges that

he was terminated because of a complaint he had filed two days before his termination

“with appropriate government officials under 10 U.S.C. § 2409 alleging Department of

Defense contract mismanagement; Department of Defense contract ethics violations;

abuse of authority related to Department of Defense contract; violation of

rules/regulation related to Department of Defense contract.” Id. Campbell brings this
          Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 2 of 8




suit pursuant to the Defense Contractor Whistleblower Protection Act (“DCWPA”). 1 Id.

at 3.

        This is but the latest lawsuit filed by Campbell in connection with his employment

at ACC. 2 Relevant here, on November 26, 2018, Campbell sued ACC, alleging his

employment was terminated in retaliation for his complaints of age discrimination.

Campbell v. Advanced Core Concepts, LLC, No. 5:18-cv-434-MTT (M.D. Ga.)

(“Campbell I”), Doc. 1 at 3. The Court granted summary judgment to ACC in Campbell I

on September 10, 2020. Campbell I, 2020 WL 5470139 (M.D. Ga. Sept. 10, 2020).

Four days later Campbell filed this suit. Doc. 1.

                                             II. STANDARD

        A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir.

2002) (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th

Cir. 1991)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant



1 The DCWPA states that “an employee of a contractor … may not be discharged … for disclosing …

information that the employee reasonably believes is evidence of the following: Gross mismanagement of
a Department of Defense contract or grant, a gross waste of Department funds, an abuse of authority
relating to a Department contract or grant, or a violation of law, rule, or regulation related to a Department
contract (including the competition for or negotiation of a contract) or grant.” 10 U.S.C. § 2409(a).

2 Campbell was previously employed with ACC, and he sued ACC in this Court following his termination
in 2012. Docs. 10-1 ¶ 3; 11-2 ¶ 3. Summary judgment was granted to ACC. Campbell v. Advanced
Core Consulting, Inc., 2016 WL 1241232 (M.D. Ga. Mar. 28, 2016); Docs. 10-1 ¶ 4; 11-2 ¶ 4. Campbell
was rehired by ACC in 2016. Docs. 10-1 ¶ 5; 11-2 ¶ 5. Following his termination in 2017, Campbell filed
a defamation claim against ACC in the Magistrate Court of Houston County, a defamation claim against
ACC in the Superior Court of Houston County, and an age discrimination claim against ACC in this Court.
Docs. 10-1 ¶¶ 19-21, 23; 11-2 ¶¶ 19-21, 23.


                                                     -2-
         Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 3 of 8




may support its assertion that a fact is undisputed by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1)(A). “When the nonmoving party has the burden of proof at trial, the moving

party is not required to ‘support its motion with affidavits or other similar material

negating the opponent's claim[]’ in order to discharge this ‘initial responsibility.’” Four

Parcels of Real Prop., 941 F.2d at 1437-38 (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). Rather, “the moving party simply may ‘show[ ]—that is, point[ ] out to

the district court—that there is an absence of evidence to support the nonmoving party’s

case.’” Id. (alterations in original) (quoting Celotex, 477 U.S. at 324). Alternatively, the

movant may provide “affirmative evidence demonstrating that the nonmoving party will

be unable to prove its case at trial.” Id.

       The burden then shifts to the non-moving party, who must rebut the movant’s

showing “by producing … relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)

(citing Celotex, 477 U.S. at 324). The non-moving party does not satisfy its burden “if

the rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249-50). Further, where a party fails to

address another party’s assertion of fact as required by Fed. R. Civ. P. 56(c), the Court

may consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

However, “credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge. The




                                             -3-
         Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 4 of 8




evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.” Anderson, 477 U.S. at 255.

                                      III. DISCUSSION

       ACC argues that Campbell’s complaint is barred by res judicata. Doc. 10 at 3-5.

ACC states that Campbell could have, and should have, raised his DCWPA claim in

Campbell I. Id. Further, ACC argues that both the DCWPA claim and his prior age

discrimination claim, the subject matter of Campbell I, “originate from his employment

termination with ACC in 2017, and seek redress for alleged unlawful employment

action; i.e., retaliation for complaining.” Id. at 4. Therefore, according to ACC, despite

the claims being brought under different statutes, the claims arise from the same facts,

and res judicata applies. Id.

       Res judicata, or claim preclusion, “‘will bar a subsequent action if: (1) the prior

decision was rendered by a court of competent jurisdiction; (2) there was a final

judgment on the merits; (3) the parties were identical in both suits; and (4) the prior and

present causes of action are the same.’” Jang v. United Techs. Corp., 206 F.3d 1147,

1149 (11th Cir. 2000) (quoting Israel Disc. Bank, Ltd. v. Entin, 951 F.2d 311, 314 (11th

Cir. 1992)). “[I]f a case arises out of the same nucleus of operative fact, or is based

upon the same factual predicate, as a former action, [then] the two cases are really the

same ‘claim’ or ‘cause of action’ for purposes of res judicata.” Ragsdale v. Rubbermaid,

Inc., 193 F.3d 1235, 1239 (11th Cir. 1999) (citation omitted). “Importantly, this bar

pertains not only to claims that were raised in the prior action, but also to claims that

could have been raised previously.” Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1187

(11th Cir. 2003) (internal citation omitted).




                                                -4-
           Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 5 of 8




         Here, the parties do not dispute that the first three elements of res judicata apply.

Doc. 11-1 at 9. Campbell I resulted in a prior decision rendered by a court of competent

jurisdiction; the Court’s summary judgment order was a final judgment on the merits;

and the parties, Campbell and ACC, are identical in both suits. The first three elements

are clearly satisfied. However, Campbell argues that because a different statute

governs his current claim, it is not barred by res judicata. Id. at 10. Campbell also

argues that at the time he filed suit in Campbell I, he had not yet exhausted his

administrative remedies for his DCWPA claim and, therefore, could not have properly

asserted that claim when he filed Campbell I. Id. at 11.

         Although Campbell is correct that his current claim is brought under a different

statute, that does not change the fact that Campbell could have brought it in his prior

lawsuit. Both claims arise from the same alleged facts—ACC’s adverse employment

actions, including termination, in retaliation for protected activity. Doc. 1 at 6-8;

Campbell I, No. 5:18-cv-434-MTT (M.D. Ga.), Doc. 1 at 7-10. For example, both

complaints allege that ACC displayed discriminatory conduct during Campbell’s

employment; both complaints allege that Campbell received a harassing email from an

ACC executive in September 2017; both complaints allege that Campbell was issued a

letter of warning from ACC in October 2017; both complaints allege that Campbell filed

an administrative complaint reporting ACC’s conduct on December 11, 2017; and

finally, both complaints allege that Campbell was terminated by ACC with the proffered

reason of insubordination on December 13, 2017. Campbell I, No. 5:18-cv-434-MTT

(M.D. Ga.), Doc. 1 at 7-10; Doc. 1 at 6-7. Clearly, both claims arose from the same

facts.




                                              -5-
            Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 6 of 8




          In short, in Campbell I, Campbell sued ACC because of alleged adverse

employment actions under one theory and was unsuccessful. He cannot bring a new

suit under a new theory that seeks relief for the same adverse employment actions; the

apple can only be bitten once. 3

          Campbell’s administrative remedies argument fails even if the Court assumes

that he had not yet exhausted those available remedies. 4 The Eleventh Circuit has held

that res judicata bars claims that could have been brought in a prior lawsuit but for the

plaintiff having not exhausted administrative remedies. Jang, 206 F.3d at 1149; Davila,

326 F.3d at 1187; Hooker v. Sec’y., U.S. Dept. of Vet. Affairs, 607 F. App’x 918, 922

(11th Cir. 2015) (stating that “a claim can be barred by res judicata even if a plaintiff has

not received a right to sue letter (thus exhausting his administrative remedies), so long

as the facts giving rise to both claims were in existence at the time he filed suit”).

          Although Hooker was an unpublished decision, its reasoning persuades the

Court. There, the Circuit affirmed a district court’s dismissal on res judicata grounds

because “in both complaints, [the plaintiff] stated that the retaliation [he incurred]


3   Or at least no more than five times, as ACC claims Campbell has done. Doc. 10 at 7 n.4.

4 It appears, however, that Campbell had exhausted his administrative remedies for the DCWPA claim
before filing Campbell I on November 26, 2018. Campbell filed a complaint with the Inspector General of
the Department of Defense on January 12, 2018. Docs. 1 at 7; 11-3 at 16. However, before completing
its investigation and filing a report, the office of the Inspector General closed Campbell’s case on
September 13, 2018 because he had filed a substantially similar complaint with the EEOC. Doc. 11-3 at
22. Significantly, that substantially similar EEOC claim that led the Inspector General to dismiss the
complaint was Campbell’s EEOC claim against ACC for his December 13, 2017 termination. Docs. 10-1
¶¶ 14, 22; 11-2 ¶¶ 14, 22; 11-3 at 22. All this happened before Campbell filed Campbell I. Campbell
appealed the Inspector General’s dismissal, and in February 2019, the Eleventh Circuit concluded that it
did not have jurisdiction over Campbell’s appeal of the Inspector General’s dismissal—the appeal that
Campbell claims prevented him from timely asserting his DCWPA claim in Campbell I—and he should
have filed his DCWPA claim in district court. Doc. 11-3 at 32. According to Campbell, he only acquired
the right to file his DCWPA claim after his appeal was dismissed. Doc. 11-1 at 11. Even if the Court were
to believe Campbell is right and the Eleventh Circuit is wrong about when he could file the DCWPA claim
in district court, Campbell could have—and should have—sought to add the claim in Campbell I, which
had not yet even entered discovery. Instead, Campbell filed this lawsuit a year and a half later, four days
after the Court entered judgment in Campbell I.


                                                    -6-
         Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 7 of 8




included removal from his position.” Hooker, 607 F. App’x at 921. The plaintiff argued

that the new claims were ones that “could not have been brought in either of his

previous actions because he had not yet exhausted his administrative remedies.” Id. at

922. Nonetheless, the Circuit held that because the plaintiff “had been terminated in

2010 allegedly in retaliation for protected conduct, the facts giving rise to all of his

claims existed when he filed [his first lawsuit] in 2011. The claims he asserts in [his

subsequent lawsuit] are, therefore, barred by res judicata.” Id.

       The similar facts in Campbell’s case require a similar result. In both his current

complaint and the one in Campbell I, Campbell sought relief for alleged adverse

employment actions that ACC took against him. Campbell I, No. 5:18-cv-434-MTT

(M.D. Ga.), Doc. 1 at 7-10; Doc. 1 at 6-7. Even if Campbell had not yet exhausted his

administrative remedies concerning his DCWPA claim, all the facts giving rise to that

claim existed when he filed Campbell I in November 2018. Accordingly, the DCWPA

claim is barred by res judicata.

       Finally, the Court notes what appears to be Campbell’s gamesmanship. As

noted, even under his incorrect theory that he had not exhausted administrative

remedies before filing Campbell I, those remedies were exhausted shortly after he filed

that lawsuit. Rather than amending his complaint to assert that claim, Campbell

proceeded through discovery and, as far as the Court knows, did not disclose his intent

to file another lawsuit in the event he lost in Campbell I. That, coupled with his series of

lawsuits against ACC, arguably suggests bad faith. That, no doubt, is why ACC asks

the Court to “order [Campbell] to reimburse [ACC for] their attorneys’ fees[.]” Doc. 10 at

8. But ACC does not state under what rule or statute it seeks attorney’s fees.




                                              -7-
         Case 5:20-cv-00360-MTT Document 13 Filed 04/09/21 Page 8 of 8




Accordingly, ACC shall file within ten days of the entry of this Order any motion for

sanctions it wishes to pursue.

                                    IV. CONCLUSION

       For the reasons stated above, ACC’s converted motion to dismiss (Doc. 4) is

GRANTED, and Campbell’s complaint (Doc. 1) is DISMISSED with prejudice.

       SO ORDERED, this 9th day of April, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            -8-
